Citation Nr: 0929365	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-27 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation by reason of 
being housebound.  

2.  Entitlement to special monthly compensation by reason of 
the need for regular aid and attendance.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1939 to 
March 1942.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2006, May 2006, and August 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board is remanding the claims for TDIU and special 
monthly compensation by reason of the need for regular aid 
and attendance to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  But the Board will go ahead and decide the 
special monthly compensation by reason of being housebound 
claim.    


FINDINGS OF FACT

1.  The Veteran currently has the following service-connected 
disabilities: status post amputation of the third, fourth, 
and fifth fingers of the left hand with slight impairment of 
the index finger, rated as 50 percent disabling; residuals of 
a fracture to the left wrist and hand with degenerative joint 
disease, rated as 10 percent disabling; scars of the face and 
scalp, rated as 0 percent disabling; and scars of the legs, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 60 percent.  
 
2.  The Veteran has no service-connected disability rated as 
100 percent disabling for purposes of entitlement to special 
monthly compensation by reason of being permanently 
housebound.



CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
benefits by reason of being permanently housebound are not 
met.  38 U.S.C.A. §§ 1114(s), 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350(i) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in March 2006 and 
May 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his housebound claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

In addition, both VCAA letters further advised the Veteran of 
the elements of an effective date, which is assigned if an 
award of special monthly compensation by reason of being 
housebound is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
the content of VCAA notice.    

As to the timing of VCAA notice, the U.S. Court of Appeals 
for Veterans Claims (Court) and Federal Circuit Court have 
held that VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 
120.  In the present case, the RO issued all required VCAA 
notice prior to the August 2006 rating decision on appeal.  
Thus, there is no timing error.   

With respect to the duty to assist, the RO has obtained the 
Veteran's service treatment records (STRs), relevant VA 
treatment records, several VA examinations, and some private 
medical records.  In response to the VCAA letters, the 
Veteran has submitted personal statements, private medical 
evidence, and a photograph.  His representative has also 
submitted argument.  Overall, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Governing Law and Regulations for Housebound Benefits

Special monthly compensation benefits by reason of being 
housebound are payable if the Veteran has a single permanent 
disability rated 100 percent disabling, and has either 
additional service-connected disability or disabilities 
independently ratable at 60 percent or more or is permanently 
housebound by reason of service-connected disability or 
disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  
Entitlement to special monthly compensation for housebound 
benefits under Section 1114(s) cannot be based on an award of 
a TDIU.  See VAOPGCPREC 6-99 (July 7, 1999).

For purposes of housebound benefits, the Court recently held 
that being "substantially confined" to the home means an 
inability to leave to earn an income.  Absent a regulation by 
the Secretary defining the term "substantially confined," 
the Court held that the term may conceivably be more broadly 
construed.  It found that Congress intended to provide 
additional compensation for Veterans who were unable to 
overcome their particular disabilities and leave the house in 
order to earn an income, as opposed to an inability to leave 
the house at all.  Hartness v. Nicholson, 20 Vet. App. 216, 
220-22 (2006); cf. Howell v. Nicholson, 19 Vet. App. 535, 540 
(2006) (substantially confined means the inability to leave 
the house except in instances of seeking medical treatment).


Analysis - Housebound Benefits

The Veteran is already in receipt of special monthly 
compensation benefits for loss of use of his left hand at the 
rate set forth at 38 U.S.C.A. § 1114(k).  See also C.F.R. 
§ 3.350(a).  This award has been in effect since March 6, 
1942.  Presently, the Veteran is seeking additional special 
monthly compensation benefits based on being housebound or 
based on the need for regular aid and attendance at the 
higher rates set forth at 38 U.S.C.A. § 1114(s) and 
38 U.S.C.A. § 1114(l).  

Review of the claims folder reveals that the Veteran 
currently has the following service-connected disabilities:  
status post amputation of the third, fourth, and fifth 
fingers of the left hand with slight impairment of the index 
finger, rated as 50 percent disabling; residuals of a 
fracture to the left wrist and hand with degenerative joint 
disease, rated as 10 percent disabling; scars of the face and 
scalp, rated as 0 percent disabling; and scars of the legs, 
rated as 0 percent disabling.  The combined service-connected 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 
(combined ratings table).  

With regard to permanent housebound status, the Veteran does 
not have a single service-connected disability rated as 100 
percent disabling.  Absent a single disability rated as 100 
percent disabling, the Veteran does not meet the threshold 
legal criteria for entitlement to special monthly 
compensation under 38 U.S.C.A.  § 1114(s).  The Board need 
not address whether under the Hartness, supra, the Veteran is 
"substantially confined" to his home due to his particular 
service-connected disabilities.  As a threshold 
consideration, housebound status under the pertinent statute 
and regulation requires the Veteran to have a single service-
connected disability rated as 100 percent disabling, which he 
does not have here.  Accordingly, this portion of his claim 
must be denied for lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).




ORDER

Special monthly compensation by reason of being housebound is 
denied.    


REMAND

However, before addressing the merits of the claims for TDIU 
and special monthly compensation by reason of the need for 
regular aid and attendance, the Board finds that additional 
development of the evidence is required.

Special monthly compensation under 38 U.S.C.A. § 1114(l) and 
38 C.F.R. § 3.350(b) is payable as the result of service-
connected disability if the Veteran has an anatomical loss or 
loss of use of both feet, or of one hand and one foot; has 
blindness in both eyes with visual acuity of 5/200 or less; 
is permanently bedridden; or is so helpless as to be in need 
of regular aid and attendance of another person. 

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the Veteran is actually required to remain 
in bed, will be a proper basis for the determination.  Id. 

The Veteran is 89 years old.  He contends that his service-
connected disabilities prevent him from engaging in many 
activities of daily living without regular aid and attendance 
of another.  He indicates that his health is worsening, and 
it is difficult for him to leave his house in order to 
travel.  He requires help with chores, washing clothes, and 
fixing meals.  See December 2006 Notice of Disagreement; 
August 2007 Substantive Appeal; July 2009 Appellant's Brief.  
It is notable that the Veteran also has significant 
nonservice-connected disorders to include prostate cancer 
residuals, hearing loss, chronic obstructive pulmonary 
disease (COPD), coronary artery disease, and chronic back, 
knees, and hip pain.  See VA treatment records dated in April 
2005, June 2006, May 2007, and April 2008.

First, a review of the claims folder reveals that the VA has 
not performed an aid and attendance examination.  A current 
VA aid and attendance examination is required to adequately 
determine the impact of his service-connected disabilities on 
the Veteran's ability to take care of himself.  38 U.S.C. 
§ 5103A(d)(2); 38 C.F.R. § 3.327(a).  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  The Board emphasizes that since 
special monthly compensation claims are predicated on the 
severity of a Veteran's currently service-connected 
disabilities, they are treated similarly to claims for an 
increased rating, such that they require current medical 
evidence.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.350(b) (2008).  

Second, with respect to the TDIU claim, the percentage 
criteria for TDIU are met, since all of his service-connected 
disorders are considered as one single 60 percent disability 
due to their common etiology from an in-service plane crash.  
38 C.F.R. § 4.16(a).  Consequently, the only remaining 
question for TDIU purposes in this case is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Id.  Notably, individual unemployability must be determined 
without regard to any nonservice-connected disabilities or 
the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In the present 
case, several private physicians have opined the Veteran is 
unemployable due to his bad health.  See January 2006 Dr. R. 
opinion; April 2006 Dr. T.W. opinion.  However, these 
physicians did not specifically indicate whether his 
unemployability was due to his service-connected disorders 
alone.  Therefore, the above VA examiner should also provide 
a statement as to whether the Veteran's service-connected 
disorders, standing alone, would prevent him from securing or 
following a substantially gainful occupation, without 
consideration of his advanced age and nonservice-connected 
disorders.   

Third, the Veteran's VA treatment records on file only date 
to April 2008.  So if he has since received additional 
relevant treatment, these records should be obtained.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran to ascertain where he 
has had any additional relevant treatment 
at a VA facility since April 2008.  Then 
obtain the records of any relevant 
medical treatment after April 2008.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

2.	Then arrange for the Veteran to be 
scheduled for a VA aid and attendance 
examination to determine if the Veteran 
meets the requirements for special 
monthly compensation based on the need 
for regular aid and attendance of 
another person.  The Veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse 
consequences for his claim.  The 
examination should include any test or 
study deemed necessary by the examiner.  
The claims folder must be made 
available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

      The examiner is specifically asked 
to report and discuss the impact of the 
service-connected disabilities on the 
Veteran's ability to care for hygiene, 
dressing himself, feeding himself, 
attending to the wants of nature, 
protecting himself from the hazards or 
dangers incident to his daily 
environment, and indicate the extent to 
which the Veteran is "bedridden."  
Specifically, the examiner is asked to 
provide an opinion responding to the 
following questions:

(A)	Is the Veteran "bedridden" 
such that he has to remain in 
bed due to his service-connected 
disabilities?

(B)	Does the Veteran require the 
regular aid and attendance of 
another due to his service-
connected disabilities?  In 
making this determination, 
please only assess the impact 
of his service-connected 
disabilities - status post 
amputation of the third, 
fourth, and fifth fingers of 
the left hand; residuals of a 
fracture to the left wrist 
and hand with degenerative 
joint disease; scars of the 
face and scalp; and scars of 
the legs.  

(C)	Do the Veteran's service-
connected disorders, standing 
alone, prevent him from 
securing or following a 
substantially gainful 
occupation, without 
consideration of his age and 
various nonservice-connected 
disorders.  Once again, in 
making this determination, 
please only assess the impact 
of his service-connected 
disabilities - status post 
amputation of the third, 
fourth, and fifth fingers of 
the left hand; residuals of a 
fracture to the left wrist 
and hand with degenerative 
joint disease; scars of the 
face and scalp; and scars of 
the legs.  

      If the examiner is unable to provide 
the requested opinions, the examination 
report should so state.  

3.	Then readjudicate the claims for a TDIU 
and special monthly compensation based 
on aid and attendance in light of any 
additional evidence received.  If 
either claim is not granted to the 
Veteran's satisfaction, send him and 
his representative another Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


